1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                 NO. 28,483

 5 ALFREDO GONZALES,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Gary M. Jeffreys, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Alfredo Gonzales
13 Santa Fe, NM

14 Pro Se Appellant

15                             MEMORANDUM OPINION

16 FRY, Chief Judge.

17       Summary affirmance was proposed for the reasons stated in the calendar notice.

18 No memorandum opposing summary affirmance has been filed, and the time for doing

19 so has expired.

20       Affirmed.

21       IT IS SO ORDERED.
1
2                             CYNTHIA A. FRY, Chief Judge

3 WE CONCUR:


4
5 MICHAEL D. BUSTAMANTE, Judge



6
7 333233ROBERT E. ROBLES, Judge




                                  2